 In the Matter of COLONIAL STORES, INCORPORATED, EMPLOYERCladRETAIL CLERKS INTERNATIONAL ASSOCIATION, LOCAL UNION No.1063,AFL, PETITIONERCase No. 10-RC-468.-Decided June 27,1949DECISIONAY DDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Leroy W.C.Mather, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.Colonial Stores, Incorporated, a Virginia corporation, operatesa series of retail chain grocery stores in the States of Virginia, NorthCarolina, South Carolina, Florida, Alabama, and Georgia.Thereare 42 stores involved in the instant petition, all of which are locatedin the city of Atlanta, Georgia, and its environs.The Employerannually purchases for use in its Atlanta stores $5,000,000 worth ofgoods, of which in excess of $2,500,000 originates outside the Stateof Georgia and are shipped in interstate commerce to its Atlantawarehouse. Its annual sales in the city of Atlanta and the greaterAtlanta area exceed $5,000,000 annually.We find that the Em-ployer is engaged in commerce within the meaning of the Labor Man-agement Relations Act.'2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act 21Matter ofProvidence Public Market Company,79 N L R B 1482;Matter of AmericanStores, Inc,80 N L R B 1262The Employer moved to dismiss the petition on the ground that the Petitioner has notmade a proper showing of interest,and that its claim of representationshould be proved atthe hearing.As the Board'sauthority to conduct an investigation under Section 9 (c)84 N. L R. B , No 67.558 COLONIAL STORES, INCORPORATED'5594.The Petitioner seeks to represent a unit consisting essentially ofemployees in the grocery and produce departments of the Employer'sstores in the greater Atlanta area.The Employer contends that anyunit found appropriate by the Board should also include the meatmarket employees 3 The Employer would exclude, and the Petitioner.include, the Employer's assistant managers and the bookkeepers.Meat market employees.-Therecord discloses that the Employerconducts a special training course in meat preparation and selling, inwhich most of the meat market employees have received training. Allof them are required to be qualified for their work by reason of experi-ence and knowledge of meats, and are under the separate supervisionof a meat market manager. The Board has frequently found thatgrocery department and meat department employees may constituteseparate appropriate units.'We shall exclude them from the unit inthis proceeding.Assistantmanagers.-Employees in this classification perform pri-marily the duties of first-class clerks.They also assume the duties ofthe managers for short periods of time, but, even while acting as such,they do not have the right to hire or discharge, and their direction ofother employees is limited to the arrangement of merchandise onshelves.The assistant managers do not participate in any incentivecompensation plan as do the store and produce managers.We findthat, they are not supervisors as defined in the Act and shall includethem in the unit.Bookkeepers.-ThePetitioner seeks the exclusion of "head book-keepers."The Employer contends there is no such classification in itsemploy.The record discloses, however,, that a , class of clerk is em-ployed whose duty is aiding the managers to-maintain the books.These employees, who are employed only in the supermarkets, spend60 or 65 percent of their time at keeping books.The remainder of theirduties consists of checking purchases at the checking counter.As theydo not possess any supervisory authority, we shall include the book-keepers in the unit .5of the Actis in nowisedependent upon the Petitioner's showing, we have frequently heldthat the Petitioner's showing is an administrative matter and not subject to litigationat the hearingThe Employer's-motion is therefore deniedMatter of Lion OilCo., 76N L R. B. 565;cf.Matter of 0 D. Jennings&Co., 68 N L R B 5163The record discloses that the Petitioner does not seek to represent the meat marketemployees because they are under the jurisdiction of another labor organization affiliatedwith the same parent body as the PetitionerMatter of Tilly VarnishCo., 53 N. L R B.1203Matter of Montsanto Chemical Co.,53 N L R B. 784*See, for example,Matter of The Kroger Company,77 N. L.It.B. 370.5Matter of Florsheim Retail Boot Shop,80 N L R. B 1312. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All employees at the Employer's retail stores in the greater Atlantaarea (Atlanta, College Park, Hapesville, East Point, Decatur, andBuckhead), including bookkeepers, checkers, food clerks, stock men,produce clerks,, assistant managers, and regular part-time employees,but excluding meat market employees, store and produce managers,package boys, and all supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above, who were employed during the' pay-roll period immediatelyp 'receding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Retail Clerks International Association, Local UnionNo. 1063, AFL.